AO 245B (Rev.02/18)   Judgment in a Criminal Case
                      Sheet 1



                                         UNITED STATES DISTRICT COURT
                                                          Middle District of Alabama
                                                                         )
              UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE
                                  v.

        SEGUNDO TOMAS FARFAN-ESCUDERO                                              Case Number: 2:19cr229-ALB-1

                                                                                   USM Number: 17838-002

                                                                                    Christine Ann Freeman
                                                                                   Defendant's Attorney
THE DEFENDANT:
   pleaded guilty to count(s)        1 of the Indictment on June 20, 2019

Opleaded nolo contendere to count(s)
  which was accepted by the court.
CI was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                         Offense Ended              Count
8 USC §1326(a)                     Illegal Reentry of Deported Alien                                         5/18/2019                  1




       The defendant is sentenced as provided in pages 2 through               4          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
CI The defendant has been found not guilty on count(s)

CI Count(s)                                            CI is     CI are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. Ifordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                         9/27/2019
                                                                        Date of Imposition of Judgment


                                                                         /s/ Andrew L. Brasher
                                                                        Signature of Judge




                                                                         Andrew L. Brasher, United States District Judge
                                                                        Name and Title of Judge


                                                                         10/1/2019
                                                                        Date
AO 245B (Rev.02/18) Judgment in Criminal Case
                    Sheet 2 — hnprisonment
                                                                                                   Judgment — Page    2   of   4
DEFENDANT: SEGUNDO TOMAS FARFAN-ESCUDERO
CASE NUMBER: 2:19cr229-ALB-1

                                                           IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
  Time served, 128 days.




     Ii6 The court makes the following recommendations to the Bureau ofPrisons:

  In light of the Defendant's illegal status, upon completion of the term of imprisonment, the Defendant shall be remanded to the
  custody of the Bureau of Immigration and Customs Enforcement for deportation proceedings in accordance with the
  Immigration and Nationality Act.

     WI The defendant is remanded to the custody of the United States Marshal.

     0 The defendant shall surrender to the United States Marshal for this district:

         O at                                   D   a.m.    0 p.m.       on

         O as notified by the United States Marshal.

     0 The defendant shall surrender for service of sentence at the institution designated by the Bureau ofPrisons:

         I=J   before 2 p.m. on

         O as notified by the United States Marshal.
         O as notified by the Probation or Pretrial Services Office.



                                                               RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                               , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                       By
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties
                                                                                                       Judgment — Page        3     of        4
DEFENDANT: SEGUNDO TOMAS FARFAN-ESCUDERO
CASE NUMBER: 2:19cr229-ALB-1
                                              CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                     Assessment                   JVTA Assessment*                 Fine                        Restitution
TOTALS             $ 100.00                   $                                $                           $



 ❑ The determination of restitution is deferred until                   . An Amended Judgment in a Criminal Case(AO 245C) will be entered
   after such determination.

 ❑    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the -United States is paid.

Name of Payee                                                      Total Loss**              Restitution Ordered             Priority or Percentage




TOTALS                              $                         0.00                                    0.00


1:1   Restitution amount ordered pursuant to plea agreement $

DI    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(4 All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

DI    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      0 the interest requirement is waived for the           0 fine      El   restitution,

      ❑ the interest requirement for the          I: fine      ❑     restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 — Schedule ofPayments
                                                                                                           Judgment — Page            of           4
DEFENDANT: SEGUNDO TOMAS FARFAN-ESCUDERO
CASE NUMBER: 2:19cr229-ALB-1


                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A    0 Lump sum payment of$             100.00               due immediately, balance due

           O    not later than                                , or
           ✓    in accordance with 0 C,          ❑ D,       0 E, or          V F below; or

B    0 Payment to begin immediately(may be combined with                 0C,          0 D,or       0 F below); or

C    ID   Payment in equal                      (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                       (e.g., months or years), to commence                      (e.g., 30 or 60 days) after the date of this judgment; or

D    0 Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                     (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release from imprisonment to a
       term of supervision; or

E    0 Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
       imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    0 Special instructions regarding the payment of criminal monetary penalties:

           All criminal monetary payments shall be paid to the Clerk, United States District Court, One Church Street,
           Montgomery, Alabama 36104.




Unless the court has expressly ordered otherwise,ifthisjudgment imposes imprisonment,payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



O    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




O    The defendant shall pay the cost of prosecution.

O    The defendant shall pay the following court cost(s):

O    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order:(1)assessment,(2)restitution principal,(3)restitution interest,(4)fine principal,(5)fine
interest,(6) community restitution,(7)JVTA assessment,(8) penalties, and (9) costs, including cost of prosecution and court costs.
